USDC IN/ND case 2:17-cr-00146-JVB-JEM document 81 filed 07/23/20 page 1 of 4


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

UNITED STATES OF AMERICA,                        )
          Plaintiff,                             )
                                                 )
       v.                                        )   CAUSE NO.: 2:17-CR-146-JVB-JEM
                                                 )
ERIC KRIEG,                                      )
               Defendant.                        )

                                   OPINION AND ORDER

       This matter is before the Court on a Motion for Bail Pending Appeal Under Federal Rules

of Appellate Procedure 23 [DE 80] filed by Defendant Eric Krieg on July 16, 2020.

                                       BACKGROUND

       On October 12, 2017, a criminal complaint was filed against Defendant. He was arrested,

and an initial appearance was held before Magistrate Judge Susan Collins on that same date. On

October 17, 2017, a contested detention hearing was held before Magistrate Judge John Martin.

Evidence was proffered and argument was heard. Judge Martin ordered that Defendant be held

without bond pending trial.

       On November 8, 2017, a five-count indictment was filed, charging Defendant with

(1) making an unregistered destructive device, (2) mailing a destructive device, (3) malicious use

of explosive materials, (4) possessing a destructive device in furtherance of a crime of violence,

and (5) mailing threatening communications.

       Pursuant to a plea agreement, on December 4, 2018, Defendant pled guilty to the charges

against him except to the charge of possessing a destructive device in furtherance of a crime of

violence, which was dismissed pursuant to the Government’s motion at the April 4, 2019

sentencing hearing. The Court sentenced Defendant to a term of 348 months incarceration and
USDC IN/ND case 2:17-cr-00146-JVB-JEM document 81 filed 07/23/20 page 2 of 4


2 years supervised release. No appeal was filed. On July 29, 2019, Defendant filed the pending

motion under 29 U.S.C. § 2255. On April 20, 2020, Defendant filed a motion to amend his § 2255

motion. The instant motion requesting bail was filed on July 16, 2020.

                                             ANALYSIS

        Though Defendant invokes Appellate Rule 23, the pending matter is Defendant’s motion

to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. Thus, Appellate Rule 23 does

not apply. See United States v. Thomas, No. 1:07-CR-72, 2010 WL 11647121, at *1 (June 28,

2010) (“By its plain language, Rule 23 applies only when a prisoner has already been successful

on a writ of habeas corpus and has obtained a decision ordering his release.”). Still, “federal district

judges in habeas corpus and section 2255 proceedings have inherent power to admit applicants to

bail pending the decision of their cases, but a power to be exercised very sparingly.” Cherek v.

United States, 767 F.2d 335, 337 (7th Cir. 1985). Under these circumstances, bail is not often

granted because

        [a] defendant whose conviction has been affirmed on appeal (or who waived his
        right of appeal, as by pleading guilty, or by foregoing appeal after being convicted
        following a trial) is unlikely to have been convicted unjustly; hence the case for bail
        pending resolution of his postconviction proceeding is even weaker than the case
        for bail pending appeal. And the interest in the finality of criminal proceedings is
        poorly served by deferring execution of sentence till long after the defendant has
        been convicted.

Id.

        District courts within the Seventh Judicial Circuit have adopted a two-pronged test for

determining whether bail is appropriate pending resolution of a § 2255 motion: (1) does the

petition raise a substantial constitutional claim which has a high probability of success, and (2) do

extraordinary or exceptional circumstances exist such that bail must be granted to afford the

petitioner an effective remedy? See United States v. Tartareanu, No. 2:12-CR-175, 2018 WL



                                                   2
USDC IN/ND case 2:17-cr-00146-JVB-JEM document 81 filed 07/23/20 page 3 of 4


6583909, at *1 (N.D. Ind. Dec. 14, 2018), appeal docketed, No. 19-1016 (7th Cir. Jan. 3, 2019);

Zollicoffer v. United States, Civil No. 15-03337, 2017 WL 76936, at *2 (C.D. Ill. Jan. 9, 2017).

        For the first prong, Defendant asserts that he received ineffective assistance of counsel

during his criminal case and that he is actually innocent of possessing a destructive device in

furtherance of a crime of violence in violation 18 U.S.C. § 924(c), which is the count that was

dismissed at sentencing. Defendant further argues that the sentencing guidelines calculation in the

pre-sentence report was much too high.

        For the second prong, Defendant cites the coronavirus pandemic and the fact that he has

already served a longer sentence than that to which he should have been sentenced. Defendant also

notes that he has been incarcerated in a higher security facility than that which was warranted.

However, because the first prong is not satisfied, the Court will not need to address these second

prong arguments.

        Defendants seeking to obtain relief under a theory of ineffective assistance of counsel “face

a high burden.” Tartareanu, 2018 WL 6583909 at *2. As is natural for one seeking relief,

Defendant contends that he has a high probability of success on this matter, but the Court is not

convinced. In his § 2255 motion and amendment to that motion, Defendant argues that his counsel

should not have advised him to take the plea agreement offered by the Government, should have

objected to the pre-sentence investigation report, should have objected to the guidelines

calculation, and should have objected to conditions of supervised release. 1

        Though the Court makes no ultimate finding on these issues raised in the § 2255 motion at

this time, the Court cannot say that Defendant has a high probability of success. Though Defendant

contends that there is no crime of violence to support the dismissed charge (and thus he gained no


1
  In his motion for bail, Defendant further argues that counsel was ineffective for not objecting to Defendant’s
detention. However, detention was contested, and this issue was not raised in the § 2255 motion or amendment.

                                                       3
USDC IN/ND case 2:17-cr-00146-JVB-JEM document 81 filed 07/23/20 page 4 of 4


benefit in obtaining the Government’s agreement to dismiss that count), the Government counters

that counsel’s advice to Defendant was consistent with prevailing case law at the time and the

Indictment did not specify the particular crime of violence underpinning the charge. Defendant’s

counsel, in a sworn affidavit, indicates that he discussed this issue at length with Defendant, with

both of them concluding that, in their opinions, the crime of violence element would be satisfied.

       Additionally, at the sentencing hearing, Defendant stated that reviewed the presentence

report and the probation officer’s recommendation as to his sentence and that he had no objections

to the presentence report. Defendant also stated that he agreed that the calculations for the offense

level in the report were correct and that the Court’s findings regarding the sentencing guidelines

were correct. There is no high probability of success for these arguments.

       Defendant also argues in his § 2255 motion that counsel failed to file a notice of appeal on

Defendant’s behalf. In his affidavit, Defendant’s counsel averred that Defendant never asked

counsel to file a notice of appeal and that Defendant advised that he did not wish to seek an appeal.

Thus, the Court cannot say that there is a high probability of success on this issue.

       Accordingly, the Court finds that the first prong of the test is not met, so bail pending the

outcome of Defendant’s § 2255 motion is not warranted. The interest in finality of the criminal

proceedings in not overcome. See Cherek, 767 F.2d at 337.

                                         CONCLUSION

       Based on the above, the Court hereby DENIES the Motion for Bail Pending Appeal Under

Federal Rules of Appellate Procedure 23 [DE 80].

       SO ORDERED on July 23, 2020.

                                                  s/ Joseph S. Van Bokkelen
                                                  JOSEPH S. VAN BOKKELEN, JUDGE
                                                  UNITED STATES DISTRICT COURT



                                                 4
